Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 1-20 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to an isolated recombinant mammalian or avian cell, comprising a reduced amount of cell surface β-galactoside α2,3 sialyl residues relative to a corresponding non-recombinant mammalian or avian cell, classified in C12N 5/0602.
II.	Claims 8-10, drawn to a method of modifying the amount of cell surface β -galactoside α2,3 sialyl residues and human β-galactoside α2,6 sialyl residues on a mammalian or an avian cell, comprising: mutating one or more β-galactoside α2,3 sialyltransferase (ST3Gal) genes, and overexpressing a human β-galactoside α2,6 sialyltransferase (ST6Gal) gene, in a parental mammalian or avian cell so as to result in a modified mammalian or avian cell having a reduced amount of cell surface β-galactoside α2,3 sialyl residues and an increased amount of human β-, classified in C12N 15/102. 
Claims 11-20, drawn to a method of detecting or propagating an influenza virus, comprising: infecting the recombinant cell of claim 2 with a sample having or suspected of having an influenza virus, classified in C12N 7/00.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case, the isolated recombinant mammalian or avian cell of Invention I is not used or made by the method of modifying the amount of cell surface β -galactoside α2,3 sialyl residues and human β-galactoside α2,6 sialyl residues on a mammalian or an avian cell, comprising: mutating one or more β-galactoside α2,3 sialyltransferase (ST3Gal) genes, and overexpressing a human β-galactoside α2,6 sialyltransferase (ST6Gal) gene, in a parental mammalian or avian cell so as to result in a modified mammalian or avian cell having a reduced amount of cell surface β-galactoside α2,3 sialyl residues and an increased amount of human β-galactoside α2,6 sialyl residues on the surface of the modified cell relative to the corresponding parental cell.  Further, Inventions I and II are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of 
The inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the isolated recombinant mammalian or avian cell can be used in a materially different process of using that product, i.e., in a process of determining cellular localization of a protein of interest.
  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/Examiner, Art Unit 1656                                                                                                                                                                                                        

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656